Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/2022 has been entered.
Claims 1-2 and 4-5 are pending.  
Claims 3 and 6 are canceled.  
Claims 1-2 and 4-5 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacey et al. (Patent No.: US 9209872 B2) in view of Seok (Pub. No.: US 20120002634 A1) and Meylan et al. (Pub. No.: US 20070058605 A1), hereafter respectively referred to as Stacey, Seok, and Meylan.  
	In regard to Claim 1, Stacey teaches A communication method of an access point (AP) in a wireless network, the method comprising: generating a group identification (ID) (assign a MU group identifier (GID) 117 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, and Col. 3, lines 46-51, FIGS. 1-2).  
Stacey teaches generating membership information indicating whether a terminal is a member of a group corresponding to the group ID (membership bitmap field 602 may comprise a bitmap in which each bit of the bitmap represents whether or not the user station 300 (FIG. 3) is a member of a corresponding MU group, Col. 9, lines 21-34, FIGS. 1-3, 5-6).  
Stacey teaches generating position information of the terminal in response to the terminal being the member of the group (assign a group member index (GMI) 111 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, FIGS. 1-2.  The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches, wherein the position information indicates a position of the terminal in the group (The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches transmitting a first frame (GID management frame 603, Col. 9, lines 27-30, FIG. 6) comprising a first field (may include a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and a second field (and a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6) to the terminal (GID management frame 603 may be configured to provide a full-table update to a user station's GID table 302 (FIG. 3), Col. 9, lines 25-27, FIG. 6).  
Stacey teaches the first field comprising the membership information (a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and the second field comprising the position information (a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6).  
Stacey teaches, wherein a length of the first field is 8 octets (the membership bitmap field 602 may be eight octets long, Col. 9, lines 63-65, FIG. 6) and a length of the second field is 16 octets (the GMI lookup table field 604 may be sixteen octets long, Col. 9, lines 63-65, FIG. 6).  
Stacey fails to teach transmitting a second frame comprising a very high throughput signal (VHT SIG) field to the terminal in a transmission opportunity (TXOP), the VHT SIG field including a number of streams intended to the terminal.  
Seok teaches transmitting a second frame (transmitting an SDMA information frame, Para. 82, FIGS. 7, 8) comprising a very high throughput (a very high throughput (VHT) wireless local area network (WLAN) system, Para. 29, FIG. 1) signal (VHT SIG) field (SDMA information frame may include a Number of Data Stream field 820, Para. 85, FIGS. 7, 8) to the terminal in a transmission opportunity (TXOP) (Transmitting an SDMA information frame.  Data is broadcasted or multicasted to the STA1, the STA2, and the STA3 (S780), Para. 82, FIGS. 3, 7.  Although there is a data stream desired to be transmitted, the STA 4 reconfigures an NAV instead (S790), Para. 83, FIGS. 7, 8.  SDMA information frame may include an SDMA TXOP Duration field 840, Para. 85, FIGS. 7, 8), the VHT SIG field including a number of streams intended to the terminal (SDMA information frame may include a Number of Data Stream field 820, Para. 85, FIGS. 7, 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Seok with the teachings of Stacey since Seok provides a technique for an access point to control a number of streams with respect to multiple stations, which can be introduced into the system of Stacey to permit information involving memberships to include control the number of streams to be utilized among members of a group.  
Stacey fails to teach the terminal enters a sleep state till end of the TXOP in response to the number of streams corresponding to zero.
Meylan teaches the terminal enters a sleep state (A STA may go into sleep mode, Para. 11, 13, 56, FIGS. 4, 7) till end of the TXOP (Using a SCHED message 416 as part of the SCAP 408, the AP may simultaneously schedule one or more AP-STA, STA-AP and STA-STA TXOPs over a period known as a Scheduled Access Period (SCAP), Para. 47, FIGS. 4, 7) in response to the number of streams corresponding to zero (A STA whose address does not appear as a transmitter or receiver in the SCHED frame 716 may go into sleep mode, Para. 11, 13, 56, FIGS. 4, 7).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Meylan with the teachings of Stacey in view of Seok since Meylan provides a technique for stations to enter a sleep mode when indicated to have no associated data communications, which can be introduced into the system of Stacey in view of Seok to permit user stations to enter a sleep state when membership information indicates no data transmissions for those user stations at certain transmission time intervals.  


In regard to Claim 4, Stacey teaches An access point (AP), comprising: a controller configured to: generate a group identification (ID) (assign a MU group identifier (GID) 117 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, and Col. 3, lines 46-51, FIGS. 1-2).  
Stacey teaches generate membership information indicating whether a terminal is a member of a group corresponding to the group ID (membership bitmap field 602 may comprise a bitmap in which each bit of the bitmap represents whether or not the user station 300 (FIG. 3) is a member of a corresponding MU group, Col. 9, lines 21-34, FIGS. 1-3, 5-6).  
Stacey teaches generate position information of the terminal in response to the terminal being the member of the group (assign a group member index (GMI) 111 to each of a plurality of associated user stations 104, Col. 2, lines 9-14, FIGS. 1-2.  The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches, wherein the position information indicates a position of the terminal in the group (The assigned GMI 111 may indicate an ordinate position of a user station 104 in an assigned MU group 106, Col. 2, lines 14-16, and Col. 9, lines 27-38, FIGS. 1-3, 5-6).  
Stacey teaches a transmitter configured to transmit a first frame (GID management frame 603, Col. 9, lines 27-30, FIG. 6) comprising a first field (may include a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and a second field (and a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6) to the terminal (GID management frame 603 may be configured to provide a full-table update to a user station's GID table 302 (FIG. 3), Col. 9, lines 25-27, FIG. 6).  
Stacey teaches the first field comprising the membership information (a membership bitmap field 602, Col. 9, lines 27-30, FIG. 6) and the second field comprising the position information (a GMI lookup table field 604, Col. 9, lines 27-30, FIG. 6).  
Stacey teaches, wherein a length of the first field is 8 octets (the membership bitmap field 602 may be eight octets long, Col. 9, lines 63-65, FIG. 6) and a length of the second field is 16 octets (the GMI lookup table field 604 may be sixteen octets long, lines 63-65, FIG. 6).  
Stacey fails to teach transmit a second frame comprising a very high throughput signal (VHT SIG) field to the terminal in a transmission opportunity (TXOP), the VHT SIG field including a number of streams intended to the terminal.  
Seok teaches transmit a second frame (transmitting an SDMA information frame, Para. 82, FIGS. 7, 8) comprising a very high throughput (a very high throughput (VHT) wireless local area network (WLAN) system, Para. 29, FIG. 1) signal (VHT SIG) field (SDMA information frame may include a Number of Data Stream field 820, Para. 85, FIGS. 7, 8) to the terminal in a transmission opportunity (TXOP) (Transmitting an SDMA information frame.  Data is broadcasted or multicasted to the STA1, the STA2, and the STA3 (S780), Para. 82, FIGS. 3, 7.  Although there is a data stream desired to be transmitted, the STA 4 reconfigures an NAV instead (S790), Para. 83, FIGS. 7, 8.  SDMA information frame may include an SDMA TXOP Duration field 840, Para. 85, FIGS. 7, 8), the VHT SIG field including a number of streams intended to the terminal (SDMA information frame may include a Number of Data Stream field 820, Para. 85, FIGS. 7, 8).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Seok with the teachings of Stacey since Seok provides a technique for an access point to control a number of streams with respect to multiple stations, which can be introduced into the system of Stacey to permit information involving memberships to include control the number of streams to be utilized among members of a group.  
Stacey fails the terminal enters a sleep state till end of the TXOP in response to the number of streams corresponding to zero.  
Meylan teaches the terminal enters a sleep state (A STA may go into sleep mode, Para. 11, 13, 56, FIGS. 4, 7) till end of the TXOP (Using a SCHED message 416 as part of the SCAP 408, the AP may simultaneously schedule one or more AP-STA, STA-AP and STA-STA TXOPs over a period known as a Scheduled Access Period (SCAP), Para. 47, FIGS. 4, 7) in response to the number of streams corresponding to zero (A STA whose address does not appear as a transmitter or receiver in the SCHED frame 716 may go into sleep mode, Para. 11, 13, 56, FIGS. 4, 7).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Meylan with the teachings of Stacey in view of Seok since Meylan provides a technique for stations to enter a sleep mode when indicated to have no associated data communications, which can be introduced into the system of Stacey in view of Seok to permit user stations to enter a sleep state when membership information indicates no data transmissions for those user stations at certain transmission time intervals.  


Claims 2 and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stacey in view of Seok, Meylan, and further in view of Bhatti et al. (Pub. No.: US 20090201844 A1), hereafter referred to as Bhatti.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Stacey in view of Seok and Meylan teaches position information.  
Stacey in view of Seok and Meylan fails to teach the position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group.  
Bhatti teaches the position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group (a multicast group that includes a subset of the plural nodes and excludes at least one non-member node in the plural nodes, the multicast group having a multicast address, Para. 7).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Bhatti with the teachings of Stacey in view of Seok and Meylan since Bhatti provides a technique for excluding non-member nodes, which can be introduced into the system of Stacey in view of Seok and Meylan to ensure only intended member nodes obtain certain communications and to clearly exclude other nodes not intended for those communications.  

In regard to Claim 5, as presented in the rejection of Claim 4, Stacey in view of Seok and Meylan teaches position information.  
Stacey in view of Seok and Meylan fails to teach the position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group.  
Bhatti teaches the position information includes predetermined information or excludes information with respect to a terminal that is not a member of the group (a multicast group that includes a subset of the plural nodes and excludes at least one non-member node in the plural nodes, the multicast group having a multicast address, Para. 7).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Bhatti with the teachings of Stacey in view of Seok and Meylan since Bhatti provides a technique for excluding non-member nodes, which can be introduced into the system of Stacey in view of Seok and Meylan to ensure only intended member nodes obtain certain communications and to clearly exclude other nodes not intended for those communications.  


Response to Arguments
I. Arguments for Claim Rejections under 35 USC § 103  
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.  Page 5 of the Remarks present the argument that For example, neither Stacey, Gossett, the remaining references, nor any combination thereof discloses, teaches, or suggests "transmitting a second frame comprising a very high throughput signal (VHT SIG) field to the terminal in a transmission opportunity (TXOP), the VHT SIG field including a number of streams intended to the terminal, wherein the terminal enters a sleep state till end of the TXOP in response to the number of streams corresponding to zero," as recited in independent claim 1.  The limitations introduced by the amendments of Claims 1 and 4, which are not taught by Stacey, are taught by Seok (Pub. No.: US 20120002634 A1) and Meylan et al. (Pub. No.: US 20070058605 A1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHIRAG G SHAH can be reached on (571)272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
11-29-2022  


/CHIRAG G SHAH/Supervisory Patent Examiner, Art Unit 2477